United States Court of Appeals for the Federal Circuit

                                2006-1208


 FISHERMAN’S HARVEST, INC., C. JOE NELSON, JR., DORIS MAE NELSON,
     VANESSA JO NELSON VALLEJO, VICKIE JO NELSON SALAZAR,
        and NELSON PLAINTIFFS FISHERMAN’S HARVEST, INC.,

                                              Plaintiffs-Appellants,
                                   and

  CHILDRESS SEAFOOD, INC., W. F. CHILDRESS, and ALTON LEE KELLY,

                                              Plaintiffs-Appellants,

                                    v.


       PBS & J (formerly known as Espey, Huston & Associates, Inc.),

                                              Defendant,
                                   and

              BERTUCCI CONTRACTING CORPORATION,

                                              Defendant,
                                   and

                         LUHR BROTHERS, INC.,

                                              Defendant,
                                   and

                 BRADLEY INDUSTRIAL TEXTILES, INC.,

                                              Defendant-Appellee,

                                   and

       NICOLON CORPORATION (also known as Ten Cate Nicolon),

                                              Defendant-Appellee,
                                   and
                            HUSTON & ASSOCIATES, INC.,

                                                        Defendant,
                                            and

                                 WEEKS MARINE, INC.,

                                                        Defendant/Third Party Plaintiff-
                                                        Appellee,

                                             v.


                   UNITED STATES ARMY CORPS OF ENGINEERS,

                                                        Third Party Defendant-Appellee.

       Paul W. O’Finan, Paul W. O’Finan Law Office, of Houston, Texas, argued for
Childress Seafood, Inc., et al, and for all plaintiffs-appellants. With him on the brief for
Fisherman’s Harvest, Inc., et al, was David E. Bernsen, of Beaumont, Texas.

       Paul G. Preston, The Preston Law Firm, L.L.P., of Houston, Texas, for defendant-
appellee, Bradley Industrial Textiles, Inc. With him on the brief was Devon H. Decker.

       Jill A. Schaar, Locke Liddell & Sapp LLP, of Houston, Texas, for defendant-
appellee, Nicolon Corporation (also know as Ten Cate Nicolon).

      Kenneth G. Engerrand, Brown Sims, P.C., of Houston, Texas, argued for
defendant/third party plaintiff-appellee.

      David D’Alessandris, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for third party
defendant-appellee. With him on the brief were Peter D. Keisler, Assistant Attorney
General, and Patricia M. McCarthy, Assistant Director.

Appealed from: United States District Court for the Southern District of Texas

Judge Samuel B. Kent
United States Court of Appeals for the Federal Circuit

                                 2006-1208


 FISHERMAN’S HARVEST, INC., C. JOE NELSON, JR., DORIS MAE NELSON,
     VANESSA JO NELSON VALLEJO, VICKIE JO NELSON SALAZAR,
        and NELSON PLAINTIFFS FISHERMAN’S HARVEST, INC.,

                                                Plaintiffs-Appellants,
                                    and

   CHILDRESS SEAFOOD, INC., W.F. CHILDRESS, and ALTON LEE KELLY,

                                                Plaintiffs-Appellants,


                                     v.


        PBS & J (formerly known as Espey, Huston & Associates, Inc.),

                                                Defendant,
                                    and

               BERTUCCI CONTRACTING CORPORATION,

                                                Defendant,
                                    and

                          LUHR BROTHERS, INC.,

                                                Defendant,
                                    and

                  BRADLEY INDUSTRIAL TEXTILES, INC.,

                                                Defendant-Appellee,
                                    and

        NICOLON CORPORATION (also known as Ten Cate Nicolon),

                                                Defendant-Appellee,
                                    and
                            HUSTON & ASSOCIATES, INC.,

                                                        Defendant,
                                           and

                                 WEEKS MARINE, INC.,

                                                       Defendant/Third Party Plaintiff-
                                                       Appellee,


                                            v.


                  UNITED STATES ARMY CORPS OF ENGINEERS,

                                                        Third Party Defendant-Appellee.


                            __________________________

                               DECIDED: June 21, 2007
                            __________________________


Before NEWMAN, LINN, and MOORE, Circuit Judges.

Opinion for the court filed by Circuit Judge LINN. Dissenting opinion filed by Circuit
Judge NEWMAN.

LINN, Circuit Judge.

      This case involves alleged damage to oyster growers due to dredging operations

and requires us to interpret the scope of jurisdiction provided by 28 U.S.C. § 1497 and

the availability of 28 U.S.C. § 1404(a) for transfers to the United States Court of Federal

Claims. The appellants, which we refer to collectively as the oyster growers, appeal

from the portion of a judgment by the United States District Court for the Southern

District of Texas transferring the oyster growers’ claims against private contractors to

the Court of Federal Claims. Fisherman’s Harvest, Inc. v. Weeks Marine, Inc., No. 3:05-




2006-1208                                   2
CV-151 (S.D. Tex. Nov. 15, 2005) (“Transfer Decision”). Because there was not a

“want of jurisdiction” in the district court over the oyster growers’ private tort action, and

because 28 U.S.C. § 1404(a) does not provide for transfers from a district court to the

Court of Federal Claims, we reverse the transfer of the oyster growers’ claims and

remand.

                                     I. BACKGROUND

       The oyster growers are the owners or beneficial owners of oyster leases in

Galveston Bay and Trinity Bay, Texas, and of businesses involved in the harvesting,

processing, and sale of oysters in Smith Point, Texas. The oyster growers allege that

their oyster leases and businesses suffered damage as a consequence of maintenance

dredging and widening in the Trinity River and maintenance dredging in the channel at

Smith Point (the “dredging projects”). The United States Army Corps of Engineers

(“Army Corps of Engineers”) initiated the dredging projects and involved Weeks Marine,

Inc. and the other defendants as contractors, subcontractors, and suppliers (collectively,

the “private contractors”).   According to the oyster growers, the private contractors’

negligent design and implementation of the dredging project caused geotubes and

breakwater barriers to fail, resulting in a continuous discharge of silt, sediments, and

other toxic materials onto the oyster leases.

       The oyster growers filed suit against the private contractors in federal district

court, alleging federal question and diversity jurisdiction. On June 23, 2005, Weeks

Marine filed a third-party complaint against the Army Corps of Engineers, alleging a

contractual right to contribution and indemnity. Neither the oyster growers’ complaint




2006-1208                                     3
nor the third-party complaint against the government asserted a cause of action derived

from 28 U.S.C. § 1497. 1

       The Army Corps of Engineers moved to dismiss the third-party complaint for lack

of jurisdiction, asserting that the Court of Federal Claims has exclusive jurisdiction over

Weeks Marine’s claim for contribution and indemnification based on 28 U.S.C.

§§ 1491(a) and 1497. Weeks Marine responded to the motion to dismiss with a motion

to transfer the entire case—including the oyster growers’ claims against the private

contractors—to the Court of Federal Claims based on 28 U.S.C. §§ 1404(a) and 1631.

The district court concluded that under 28 U.S.C. § 1497, the Court of Federal Claims

had exclusive jurisdiction over Weeks Marine’s third-party complaint against the Army

Corps of Engineers. Transfer Decision, slip op. at 3–5. The district court also noted

that nothing in section 1497 prohibited transferring the oyster growers’ claims against

the private contractors and reasoned that the interests of judicial economy and justice



       1
                On appeal, the private contractors suggest that the oyster growers’ claims
for damage amount to a cause of action under section 1497 and cite to opinions by the
Court of Claims as examples of such a cause of action. See Schroeder Besse Oyster
Co. v. United States, 95 Ct. Cl. 729, 738 (1942) (examining the predecessor to section
1497 and stating that “[u]nder the terms of this act the government has not only given
plaintiff the right to sue for damages but it admits its liability for all damages resulting
from ‘dredging operations and use of other machinery and equipment’”); Petrovich v.
United States, 421 F.2d 1364, 1365–67 (Ct. Cl. 1970) (applying Schroeder to claims
filed pursuant to section 1497). The district court may also have viewed section 1497
as creating a cause of action. See Transfer Decision, slip op. at 4 (“In addition, this
Court’s research revealed no cases in which District Courts have adjudicated causes of
action under § 1497.”). Section 1497, much like the Tucker Act, provides only that the
Court of Federal Claims “shall have jurisdiction . . . .” See 28 U.S.C. §§ 1491(a)(1),
1497. It is questionable whether section 1497—by itself—provides a right to sue for
damages. Cf. United States v. Testan, 424 U.S. 392, 398 (1976) (“The Tucker Act, of
course, is itself only a jurisdictional statute; it does not create any substantive right
enforceable against the United States for money damages.”). That issue is not before
us, however, and we leave its resolution to another day.



2006-1208                                    4
favored a transfer of the entire case. Id., slip op. at 5. Accordingly, the district court

granted Weeks Marine’s motion to transfer.

       The oyster growers appeal from the district court’s order to transfer their

negligence claims against the private contractors to the Court of Federal Claims and

allege that we have jurisdiction pursuant to 28 U.S.C. § 1292(d)(4)(A). 2

                                     II. DISCUSSION

                                 A. Appellate Jurisdiction

       Generally, a transfer order is interlocutory and thus not appealable unless

incident to a final judgment or as a certified question pursuant to 28 U.S.C. § 1292(b).

However, under 28 U.S.C. § 1292(d)(4)(A), this court “shall have exclusive jurisdiction

of an appeal from an interlocutory order of a district court of the United States

. . . granting or denying, in whole or in part, a motion to transfer an action to the United

States Court of Federal Claims under section 1631 of this title.”

       Here, in the context of examining the oyster growers’ claims, the district court

cited only to 28 U.S.C. §§ 1404(a) and 1497 as bases for transferring the oyster

growers’ claims to the Court of Federal Claims. Transfer Order, slip op. at 5. The

district court’s analysis preceding that citation discussed section 1497, determined that

section 1497 gave the Court of Federal Claims exclusive jurisdiction over the third-party

complaint, and concluded that the third-party complaint should be transferred under 28

U.S.C. § 1631. See id., slip op. at 3–5. Section 1631 provides that when a court “finds



       2
              The government did not appeal from the district court’s transfer of Weeks
Marine’s third-party complaint. Therefore, at issue in this case is only the propriety of
the transfer of the oyster growers’ claims against the private contractors, and we take
no position on the propriety of the transfer of the third-party complaint against the United
States.


2006-1208                                    5
that there is a want of jurisdiction, the court shall, if it is in the interest of justice, transfer

such action or appeal to any other such court in which the action or appeal could have

been brought at the time it was filed or noticed.” Although section 1631 is not cited in

the district court’s analysis of the oyster growers’ claims, implicit in its citation to section

1497 is a determination that it lacked jurisdiction over those claims as well. We are

therefore satisfied that the district court’s order transferring the oyster growers’ claims

was made pursuant to section 1631 and that we have jurisdiction over the appeal.

                           B. Transfer to Cure Want of Jurisdiction

       Section 1631 provides that when a court “finds that there is a want of jurisdiction,

the court shall, if it is in the interest of justice, transfer such action or appeal to any other

such court in which the action or appeal could have been brought at the time it was filed

or noticed.” 28 U.S.C. § 1631. The statute requires the transferor court to determine

both that it lacks jurisdiction and that the transferee court possesses jurisdiction.

Because such a determination is jurisdictional, we give a district court’s decision to

transfer a case to the Court of Federal Claims plenary review. United States v. County

of Cook, Ill., 170 F.3d 1084, 1087 (Fed. Cir. 1999); James v. Caldera, 159 F.3d 573,

578 (Fed. Cir. 1998).

       Here, the district court transferred the oyster growers’ claims against the private

contractors without engaging in the analysis required by section 1631. Specifically, the

district court failed to determine whether it lacked jurisdiction or whether the Court of

Federal Claims possessed jurisdiction over the oyster growers’ claims.                 The oyster

growers filed an action against the private contractors for negligence; Weeks Marine’s

subsequent third-party complaint against the government does nothing to change the




2006-1208                                        6
jurisdictional inquiries presented by that action. See 6 Wright, Miller, & Kane, Federal

Practice and Procedure §§ 1442, 1444 (2d ed. 1990) (“Of course, when there is no

subject-matter jurisdiction over the original action between plaintiff and defendant, it

cannot be created by adding a third-party claim over which there is jurisdiction.”).

Implicit in the district court’s transfer is that 28 U.S.C. § 1497 resolves the section 1631

inquiries in favor of transferring the oyster growers’ claims. Whether the jurisdictional

grant provided by section 1497 supports such a transfer is a matter of pure statutory

interpretation that we review de novo. Merck & Co. v. Kessler, 80 F.3d 1543, 1549

(Fed. Cir. 1996).

       Section 1497 creates jurisdiction in the Court of Federal Claims over actions for

damages to oyster growers, and provides:

       The United States Court of Federal Claims shall have jurisdiction to render
       judgment upon any claim for damages to oyster growers on private or
       leased lands or bottoms arising from dredging operations or use of
       machinery and equipment in making river and harbor improvements
       authorized by Act of Congress.

28 U.S.C. § 1497 (emphasis added). As framed by the parties, the issues on appeal

are whether the phrase “any claim”—without restriction—provides jurisdiction for the

Court of Federal Claims to adjudicate the oyster growers’ tort claims filed solely against

private parties; and whether such jurisdiction, if provided, is exclusive.

       The oyster growers argue that section 1497 should be read consistently with the

Tucker Act as only creating jurisdiction to entertain claims against the United States.

The government—styled as a third party defendant-appellee in this appeal—agrees,

noting that the Court of Federal Claims is a legislative court limited to resolving claims




2006-1208                                     7
involving public rights, not private rights. The oyster growers also argue that, to the

extent there is jurisdiction, such jurisdiction is not exclusive.

       The private contractors counter that although the Tucker Act expressly creates

jurisdiction for claims “against the United States,” section 1497 does not, and thus

section 1497 means what it says in providing jurisdiction for “any” claim for damages to

oyster growers. The private contractors also counter that such jurisdiction is exclusive

to the Court of Federal Claims, arguing that before the predecessor to section 1497 was

enacted, oyster farmers had no cause of action against private parties engaged in

dredging operations as demonstrated by Lewis Blue Point Oyster Cultivation Co. v.

Briggs, 229 U.S. 82 (1913). As further support for exclusive jurisdiction, the private

contractors note that section 1497 makes no mention of concurrent jurisdiction, whereas

28 U.S.C. § 1491(b) provides jurisdiction to both the Court of Federal Claims and the

district courts.

       Because there was no “want of jurisdiction” over the oyster growers’ claims

against the private contractors, a transfer under section 1631 is not proper. The oyster

growers’ state law tort claims, which allege complete diversity of citizenship and an

amount in controversy exceeding $75,000, meet the jurisdictional requirements of 28

U.S.C. § 1332. As a result, the necessary “want of jurisdiction” can only be found in this

case if the jurisdictional grant provided by section 1497 is exclusive, thereby removing

the matter from the district court’s diversity jurisdiction. We therefore focus our analysis

on the critical question of whether the jurisdictional grant provided by section 1497 is

exclusive.




2006-1208                                      8
       When interpreting a statute, we look first to the language of the statute. United

States v. Wells, 519 U.S. 482, 490 (1997). Here, the language of section 1497 does not

designate its jurisdictional grant as exclusive or otherwise expressly abrogate

jurisdiction in other forums in which the oyster growers’ claims could be brought.

Contrary to the private contractors’ argument, the failure to use the phrase “concurrent

jurisdiction” does not—by itself—make the jurisdictional grant exclusive. For example,

statutes separately provide that the district courts, the Court of Federal Claims, and the

United States Tax Court “shall have jurisdiction” over suits under section 6226 of the

Internal Revenue Code of 1986. See 28 U.S.C. § 1346 (district courts); id. § 1508

(Court of Federal Claims); 26 U.S.C. § 7442 (Tax Court). Although these statutes fail to

use the phrase “concurrent,” they nevertheless create original jurisdiction for section

6226 actions in all three forums. See TransCapital Leasing Assocs., 1990-II, L.P. v.

United States, 398 F.3d 1317, 1321 n.3 (Fed. Cir. 2005). Indeed, because the terms of

28 U.S.C. § 1332 provide district courts with jurisdiction over the oyster growers’ claims,

it is the absence of the word “exclusive” in section 1497 that is most telling.

       With respect to Tucker Act claims against the government for more than $10,000,

we have held that jurisdiction lies exclusively in the Court of Federal Claims despite the

absence of the word “exclusive” in 28 U.S.C. § 1491. See, e.g., Christopher Village,

L.P. v. United States, 360 F.3d 1319, 1332–33 (Fed. Cir. 2004). That is because no

other statutory provision provides district courts with jurisdiction over such claims. See

Bowen v. Massachusetts, 487 U.S. 879, 910 n.48 (1988) (“It is often assumed that the

Claims Court has exclusive jurisdiction of Tucker Act claims for more than $10,000. . . .

That assumption is not based on any language in the Tucker Act granting such




2006-1208                                    9
exclusive jurisdiction to the Claims Court. Rather, that court’s jurisdiction is ‘exclusive’

only to the extent that Congress has not granted any other court authority to hear the

claims that may be decided by the Claims Court.”); Christopher Village, 360 F.3d at

1332–33. Here, however, the oyster growers’ claims are private claims—not claims

against the government—and the diversity and amount in controversy requirements of

28 U.S.C. § 1332 have been met. Therefore, the reasoning that supports exclusive

jurisdiction for Tucker Act claims over $10,000 against the government does not apply

to claims brought solely between diverse private parties for damages to oyster beds.

       The direct legislative history for section 1497 provides no guidance on this issue.

The predecessor to section 1497, 28 U.S.C. § 250a, originated as a Senate amendment

to the Rivers and Harbors Act of August 30, 1935, ch. 831, 49 Stat. 1208, 1049 (“the

Act”). Our review of the legislative history of this aspect of the Act has found nothing of

interpretative value. See S. Rep. No. 893, 74th Cong. (1935); H.R. Rep. No. 1816, 74th

Cong. (1935). The private contractors, however, argue that the historical background of

oyster grower claims as presented by the Supreme Court’s decision in Lewis

demonstrates that the congressional intent in enacting the Act was to make the

jurisdiction provided by section 1497 exclusive.

       In Lewis, an oyster grower sought to enjoin a contractor for the United States

from dredging a channel that would significantly impair the value of its leased oyster

beds. 229 U.S. at 679. Because the oyster grower argued that the government’s action

would be an invasion of a private property right, the Supreme Court examined whether

the dredging of navigable waterways was a taking of property without just

compensation. Id. at 680–81. The Court held that rights to lands underlying navigable




2006-1208                                   10
waterways were subject to the sovereign’s dominant right of navigation: “By necessary

implication from the dominant right of navigation, title to such submerged lands is

acquired and held subject to the power of Congress to deepen the water over such

lands, or to use them for any structure which the interest of navigation, in its judgment,

may require.” Id.

       The Lewis decision does nothing to disturb the common law of torts and the legal

theory that a negligent private party that causes damage to another’s private property is

liable for the damages. Although the passage of the Act in 1935 may have created a

right where none existed against the government, 3 parties have long held the right to

pursue action against private parties for property damage, including negligence actions

in federal district courts under diversity jurisdiction.

       Finally, we note that the interpretation proposed by the private contractors raises

constitutional concerns implicated by the “public rights” doctrine and the Seventh

Amendment’s guarantee of a right to a jury trial “in suits at common law.” The “public

rights” doctrine, first set forth in Murray’s Lessee v. Hoboken Land & Improvement Co.,

59 U.S. (18 How.) 272 (1856), draws a distinction between “public” rights, the

adjudication of which Congress may assign to an Article I tribunal, and “private” rights,

which Congress cannot remove from judicial cognizance under Article III. See, e.g.,

Granfinanciera, S.A. v. Nordberg, 492 U.S. 33, 51–55 (1989); N. Pipeline Const. Co. v.

Marathon Pipe Line Co., 458 U.S. 50, 69–70 (1982); Murray’s Lessee, 59 U.S. at 284.

As the Supreme Court identified in Granfinanciera, the inquiries under the “public rights”




       3
               See, however, note 1, supra.



2006-1208                                      11
doctrine and the Seventh Amendment are the same. 4 In this action, the oyster growers

assert state tort law claims against private parties.          Although we need not decide

whether such an action is “public” or “private” in nature, we note that private tort actions

are quintessentially suits at common law. An interpretation of section 1497 in which the

Court of Federal Claims—an Article I tribunal—is the exclusive avenue for bringing

certain private tort actions raises serious constitutional doubts.                The canon of

constitutional avoidance in statutory interpretation implies that a plausible construction

of section 1497 that does not raise such constitutional doubts gives better effect to

congressional intent.    See Clark v. Martinez, 543 U.S. 371, 380–82 (2005) (“When

deciding which of two plausible statutory constructions to adopt, a court must consider

the necessary consequences of its choice. If one of them would raise a multitude of

constitutional problems, the other should prevail.”).

       For the foregoing reasons, we hold that section 1497 does not create exclusive

jurisdiction in the Court of Federal Claims over the oyster growers’ claims against

private contractors for damage to oyster beds as a result of dredging operations. The

district court therefore did not lack jurisdiction over the oyster growers’ claims and erred

in transferring those claims under 28 U.S.C. § 1631.

       4
              [I]f a statutory cause of action . . . is not a “public right” for Article III
              purposes, then Congress may not assign its adjudication to a
              specialized non-Article III court lacking “the essential attributes of
              the judicial power.” And if the action must be tried under the
              auspices of an Article III court, then the Seventh Amendment
              affords the parties a right to a jury trial whenever the cause of
              action is legal in nature. Conversely, if Congress may assign the
              adjudication of a statutory cause of action to a non-Article III
              tribunal, then the Seventh Amendment poses no independent bar
              to the adjudication of that action by a nonjury fact finder.

492 U.S. at 53–54 (citations omitted).


2006-1208                                      12
                                   C. Change of Venue

       Although the district court cited 28 U.S.C. § 1404(a) as additional authority

supporting the transfer of the oyster growers’ claims, it did not address whether that

statute is available for transfers to the Court of Federal Claims. The parties on appeal

likewise cite to section 1404(a) without any discussion as to its applicability to this case.

Whether section 1404(a) provides for transfers from a district court to the Court of

Federal Claims is a matter of pure statutory interpretation that we review de novo.

Merck, 80 F.3d at 1549.

       Section 1404(a) provides that, “[f]or the convenience of the parties and

witnesses, in the interest of justice, a district court may transfer any civil action to any

other district or division where it might have been brought.”          28 U.S.C. § 1404(a)

(emphasis added). Although the terms “district” and “division” are not expressly defined

in Title 28, the districts and divisions of the district courts of the United States are

enumerated in Chapter 5 of that title. See id. §§ 81–131. Section 1404(d) further

provides for other districts not enumerated in Chapter 5 to be included in the change of

venue statute.    See id. § 1404(d) (“As used in this section, the term ‘district court’

includes the District Court of Guam, the District Court for the Northern Mariana Islands,

and the District Court of the Virgin Islands, and the term ‘district’ includes the territorial

jurisdiction of each such court.”). Notably, the Court of Federal Claims is not among the

districts and divisions enumerated in Chapter 5 of Title 28, nor is it among the additional

districts provided for by section 1404(d). Indeed, we fail to find any statutory support for

characterizing the Court of Federal Claims as a “district or division.” Accordingly, we




2006-1208                                    13
hold that the Court of Federal Claims is not a “district or division” to which a district court

may transfer a case pursuant to 28 U.S.C. § 1404(a).

       In so holding, we recognize that in Hondros v. United States Civil Service

Commission, 720 F.2d 278, 299 (3d Cir. 1983), the Third Circuit held that a district court

may transfer a case to the Court of Claims (predecessor to the Court of Federal Claims)

under 28 U.S.C. § 1406(a), which allows for transfer to any “district or division” when

there is a defect in venue. The basis for that holding was that by repealing the former

provisions of 28 U.S.C. § 1406(c), which provided that a district court may transfer a

case within the exclusive jurisdiction of the Court of Claims to that court, Congress

could not have intended to foreclose transfer of an improperly filed case to the Court of

Claims. See id. at 299 n.41 (“We cannot conclude, however, that Congress intended to

handcuff the federal courts by prohibiting them from transferring a case improperly filed

in the district courts to the Claims Court when the interests of justice so require.”). What

the Third Circuit failed to recognize, however, was that Congress provided for such a

scenario by enacting the provisions that became 28 U.S.C. § 1631 in the very same act

that repealed the former provisions of 28 U.S.C. § 1406(c). See Pub. L. No. 97-164, 96

Stat. 39, 55. Therefore, to the extent Hondros conflicts with our interpretation of “district

or division” in the context of section 1404(a), we respectfully disagree with its analysis

and decline to follow it.

       For the foregoing reasons, we hold that section 1404(a) does not provide for a

transfer from a district court to the Court of Federal Claims. The district court therefore

erred in transferring those claims under 28 U.S.C. § 1404(a).




2006-1208                                     14
                                   III. CONCLUSION

       Accordingly, we reverse the district court’s order transferring the oyster growers’

claims to the Court of Federal Claims and remand for further proceedings consistent

with this opinion.

                             REVERSED AND REMANDED




2006-1208                                  15
United States Court of Appeals for the Federal Circuit
                                 2006-1208

  FISHERMAN’S HARVEST, INC., C. JOE NELSON, JR., DORIS MAE NELSON,
      VANESSA JO NELSON VALLEJO, VICKIE JO NELSON SALAZAR,
         and NELSON PLAINTIFFS FISHERMAN’S HARVEST, INC.,
                                          Plaintiffs-Appellants,
                                 and

   CHILDRESS SEAFOOD, INC., W. F. CHILDRESS, and ALTON LEE KELLY,
                                          Plaintiffs-Appellants,
                                  v.

        PBS & J (formerly known as Espey, Huston & Associates, Inc.),
                                               Defendant,
                                    and

                BERTUCCI CONTRACTING CORPORATION,
                                       Defendant,
                               and

                          LUHR BROTHERS, INC.,
                                           Defendant,
                                  and

                  BRADLEY INDUSTRIAL TEXTILES, INC.,
                                         Defendant-Appellee,
                                and

        NICOLON CORPORATION (also known as Ten Cate Nicolon),
                                        Defendant-Appellee,
                             and

                      HUSTON & ASSOCIATES, INC.,
                                         Defendant,
                                 and

                          WEEKS MARINE, INC.,
                                           Defendant/Third Party
                                           Plaintiff-Appellee,
                                 v.

             UNITED STATES ARMY CORPS OF ENGINEERS,
                                       Third Party Defendant-
                                       Appellee.
NEWMAN, Circuit Judge, dissenting.



       With all respect to the concerns of this panel, I do not agree that this transfer from

the district court to the Court of Federal Claims is forbidden by statute. The ultimate liability

for "damages" is that of the United States, and jurisdiction has been explicitly assigned to

the Court of Federal Claims. It is not required that any underlying fault on the part of the

dredging operators, if there were such, be litigated first and only in the district court. Nor

must such fault be shown in order for the United States to incur liability to the oyster

growers.

       The applicable statute, 28 U.S.C. '1497, assigns the issues arising from federally

authorized dredging to the Court of Federal Claims:

       '1497. Oyster growers' damages from dredging operations. The United
       States Court of Federal Claims shall have jurisdiction to render judgment
       upon any claim for damages to oyster growers on private or leased lands or
       bottoms arising from dredging operations or use of other machinery and
       equipment in making river and harbor improvements authorized by Act of
       Congress.

Recognizing this jurisdictional assignment, the district court transferred the case, citing

'1497 and the authority of 28 U.S.C. '1404(a), as follows:

       '1404(a). Change of venue.

       For the convenience of parties and witnesses, in the interest of justice, a
       district court may transfer any civil action to any other district or division
       where it might have been brought.

Such transfer is not dependent on whether the district court could retain jurisdiction of an

issue raised in the pleadings, for '1404(a) is not subordinate to 28 U.S.C. '1631, and does

not exclude transfers to the Court of Federal Claims:



2006-1208                                      2
       '1631. Transfer to cure want of jurisdiction.

       Whenever a civil action is filed in a court as defined in section 610 of this title
       or an appeal, including a petition for review of administrative action, is noticed
       for or filed with such a court and that court finds that there is want of
       jurisdiction, the court shall, if it is in the interest of justice, transfer such action
       or appeal to any other such court in which the action or appeal could have
       been brought at the time it was filed or noticed, and the action or appeal shall
       proceed as if it had been filed in or noticed for the court to which it is
       transferred on the date upon which it was actually filed in or noticed for the
       court from which it is transferred.

Taken together, the district court's transfer action is within the letter of the transfer statutes,

whose purpose is to facilitate judicial cognizance of disputes.

       This court now holds that if the district court had jurisdiction to decide a negligence

claim between the oyster farmers and the dredgers, the district court is precluded by

§'1404(a) and 1631 from transfer to the Court of Federal Claims. However, as the parties

point out, there may be no need to decide whether the dredgers were negligent, for it

appears that any ultimate liability to the oyster growers due to federally-ordered dredging is

with the United States, a liability that can be assessed only by the Court of Federal Claims.

This invokes ''1497 and 1631, even on my colleagues' limited reading of '1404(a). Thus

this court errs in requiring trial in the district court of part of the case, a part that all parties

agree will not provide finality, whether or not the oyster farmers succeed in establishing that

the dredgers were "negligent." Finality has "the dual purpose of protecting litigants from the

burden of relitigating an identical issue with the same party or his privy and of promoting

judicial economy by preventing needless litigation." Parklane Hosiery Co., Inc. v. Shore,

439 U.S. 322, 326 (1979) (discussing collateral estoppel).

       The district court's reliance on '1404(a) and '1497 as the bases for transfer to the

Court of Federal Claims is not excluded by '1631. The purpose of '1631 was to assure


2006-1208                                         3
transfer authority in the event the restructuring in 1982 of the Court of Claims into two

courts, appeal and trial, produced jurisdictional uncertainties. The purpose was to facilitate

transfer between federal trial courts, not to require separate litigation of "issues" in different

trial courts. Thus the Federal Courts Improvement Act, Pub. L. No.94-164, 96 Stat. 25

(1982), assigned to the new Federal Circuit the appellate jurisdiction of the Court of Claims,

and established a separate trial court (then named the Claims Court) to handle the trial

work that was previously conducted by the Court of Claims through trial "commissioners."

The purpose of 28 U.S.C. '1631 (Transfer to Cure Want of Jurisdiction) was to safeguard

against uncertainty and conflicts among forums and costly, duplicative litigation. Senator

Robert Dole, chairman of the Senate Judiciary Subcommittee on Courts, explained:

       In recent years, much confusion has been engendered by provisions of
       existing law that leave unclear which of two or more Federal Courts have
       subject matter jurisdiction over certain categories of civil actions.

127 Cong. Rec. 23085, 23097 (1981). In further remedy of perceived deficiencies in

judicial structure, the authority of the new Claims Court was enlarged from that of the

predecessor Court of Claims to enable the grant of "complete relief":

       In addition, section 133 of the bill gives the new Claims Court the power to
       grant declaratory judgments and give equitable relief in controversies within
       its jurisdiction. This provision will for the first time give the court specializing
       in certain claims against the Federal Government the ability to grant litigants
       complete relief. The [Senate Judiciary] committee concluded that this
       provision will avoid the costly duplication in litigation presently required when
       a citizen seeks both damages and equitable relief against the Government.

Id. at 29860. The panel majority strays from the text and intent of Congress by permitting,

indeed requiring, duplicative litigation of the issue of dredging injury for which the United

States would ultimately be liable.




2006-1208                                       4
       The Court of Federal Claims is fully authorized to decide the issues that relate to

liability of the United States under '1497. My colleagues appear to deny this authority, by

requiring trial of the negligence count in the district court. Indeed, it may not be necessary

to decide whether the dredgers were negligent, in order for the oyster growers to obtain

compensation for actual injury. Nonetheless, this court now finds lack of jurisdiction by

applying '1497, and ignores the transfer grounds relied on by the district court.

       Transfer to the Court of Federal Claims is not precluded even for cases in which the

district court and the Court of Federal Claims both have jurisdiction, for example transfer for

forum non conveniens as might arise under the Little Tucker Act, 28 U.S.C. '1346(a)(2), or

regulatory issues where the available relief varies with the court, such as in Loveladies

Harbor, Inc. v. United States, 27 F.3d 1545 (Fed. Cir. 1994), or bid protest cases, as

illustrated by Scanwell Laboratories, Inc. v. Shaffer, 424 F.2d 859 (D.C. Cir. 1970). It is

irrelevant whether the district court could have retained the case in order to decide whether

the dredgers acted negligently, for the court transferred the entire case in the interest of

judicial and party economy, citing the interest in avoiding redundant relitigation.

       It is far from clear how this litigation could proceed in the district court to resolve the

third-party complaint for monetary relief based on contracts with the United States. The

plaintiffs and the third party plaintiffs have been and are being pressed into litigating

duplicate protective actions -- at significant cost to them as well as to the United States --

by this unnecessary jurisdictional rigor. The district court invoked a logical and permissible

solution, implementing the goals of Congress. This court's redistribution of portions of this

action to separate trial forums is neither necessary nor desirable. The district court's




2006-1208                                       5
transfer action was within its discretionary authority and not contrary to law, and should be

sustained.




2006-1208                                    6